Title: To Benjamin Franklin from Thomas Digges, 14 April 1780
From: Digges, Thomas
To: Franklin, Benjamin



Dr. Sir
London 14. Apl. 1780
Since my last to you I have recd a few lines from your Relation by the hands of Mr. L——g——n, & am very much surprisd to hear that the maps &ca. forwarded to amstermdam have not yet got to hand. They went very early in Jany by the Ship Lady Elizabeth Klaas Doorn Commandr, the box markd B F and a Card naild to it with the Direction For Messrs. Fizeau Grand & Co Amstermdam. I shippd it myself & long ago forwarded the Capts Rect and the bill parcells for it— I think it may be better got at by Mr. F writing a line to Mr. Grand at Amsterdam about it.
We have an arrival from St. Kitts the 5 March an Expedn. (of abot 4,000 Men) was then talkd of as nearly ready to rendevous at St Lucie from the quarter of Antigua. That part of the French fleet wch. was reported to be blockd up in Guardaloupe very easily found its way to Martinico & after the junction the latter end of Apr. formd a fleet of 14 sail of the line &ca. We are given to understand here that when Monr. Guichens Squadn. gets there, & the other five which went before him, the French will have 36 sail; There is not much boasting of superiority & I beleive there will not be more than 31 English of the Line.
The Wt. Inda. Fleet saild the 8th 200 Sail Of merchantmen under convoy of 4 of the line, one frigate, one 20, & 3 fire ships. Adml. Graves (whose destination is generally said to be to America) was to have gone with 7 Ships but the Crews of several of them mutinyd, and one ship the Invincible remains so refractory as to have cut away all her boats & the Crew have confind their officers to their Cabins. Most likely by this day it is all right, & the Ship on Her voyage— This fleet was hastily got ready in consequence of some advices that A fleet with troops on board was going from Brest to Ama. some say to Canada. We have yet no accots. of Clinton & Co. The general opinion is, that He has got to the Coasts of Georgia (some say to Beaufort) but the storms have left him in such a situation as to make it very improbable He can succeed against Chas Town— The Ship from St. Kitts brings an accot of another of His fleet being wreckd on the Rocks of Bermudas that vessel had foreign troops & some horses on board. Mr. Jonathan Loring A——s——n has been with me a few days. He left B——n the 24th. Jany. & was unlucky on His voyage to F—— in a small unarmd vessel The Zephir. There was nothing particular in the news way when He left that place. You will hear more of him soon. The new Protector was to take Her departure abot the 1st. Mar & will likely bring Mr. A——s——n a packet to yr. care. Another packet would sail in abot. 3 weeks or a month after the Zephyr.
Mr. H——n [Hodgson] is rather anxious to hear from You he not having a letter since the arrival of the Cartel without any passengers. This causes much murmuring at Forton & several have forced their way out since the vessel returnd & continue flying up to L——n. On the 13th. Int. the numbers were 227 at Fort——n and abot 85 at P——h— Mr Drouillard wrote to his friend at that place to supply Capt. M——y [Manley] with the sum some time ago orderd. Whether this has Enabled him to take a journey or not I cannot yet learn but I apprehend it has for silence is always the Ansr. to letters when things go well.
I fear Capt. C——m is again taken with 4 others. The Capn. of the Privateer who took the vessel from F. writes “she was a small vessel loaded with salt wine &ca. on board her were five Passengers among them the celebrated Capt. C——“ the Passengers are kept on board the Privateer still on a cruise, but the Prize is arrivd.
This Day in the Commons the Petitions of the People are to be debated. Some of the late Petitions & all the subsequent Resolves at the adjournd meetings, declare the mischief done the Country by the war is intollerable & the people do not seem enclind to bear it longer. Most of them declare openly that the evil is in the prosecution of the war in America & pray it may be given up. Mr. D H moves the house this day on that theme, & many people think the debate of to day will evince a disposition in the House even on the treasury side of it, to give up the principles of the Amn. war. The voice out of doors is universally for accomodation with Ama. & many of those who were violent a Year or two ago for the prosecution of it with severity & rigour now go so far as to openly wish peace with Ama. on the terms of avowd & declard Independence.
I am with the highest esteem Dr sir Your very Obt. Servt
W Ross


I will keep this open as long as I can in order to give You any news that may come out from the quarter of the House of Commons. J. T—— [Temple] often desires me to mention Him to You & I think it will not be long before you see him.
The Speaker was taken ill & all business of course stopt to day many say it was a political illness & that some moves in Admn. will be the consequence— By his speech, it would seem He wishd to resign & most likely He will not be speaker very long— The House wishd to have an adjournment for some days. & monday week they are to meet agn.
 
Addressed: A Monsr. Monsr. B. F— / Passy
Endorsed: April 14 80
Notation: April 14. 80
